Title: 1774 Aug. 29. Monday.
From: Adams, John
To: 


       Rode to Trenton upon Delaware River, to break fast. At Williams’s the Tavern at Trenton Ferry, We saw four very large black Walnut Trees standing in a Row behind the House. It seems that these Trees are plenty in these Southern Provinces—all the black Walnut Timber which is used by our Cabinet Makers in Boston is brought from the Southern Provinces.
       This Town of Trenton is a pretty Village—it appears to be the largest Town that we have seen in the Jerseys, larger than Elizabeth Town, Brunswick or Prince town.
       We then crossed the Ferry over Delaware River to the Province of Pensylvania. We then rode across an Elbow, and came to the Delaware again—a beautifull River navigable up as far as Trenton. The Country on each Side is very level.
       We arrived at Bristol about Eleven O Clock, a Village on the Delaware, opposite to which is Burlington. The Scenes of Nature are delightfull here. This is 20 Miles from Philadelphia. Here We saw two or 3 Passage Waggons—a Vehicle with four Wheels contrived to carry many Passengers and much Baggage.
       We then rode to the red Lion and dined. After Dinner We stopped at Frankfort Frankford about five Miles out of Town. A Number of Carriages and Gentlemen came out of Phyladelphia to meet us. Mr. Thomas Mifflin, Mr. McKean of the Lower Counties, one of their Delegates, Mr. Rutledge of Carolina, and a Number of Gentlemen from Philadelphia. Mr. Folsom and Mr. Sullivan, the N. Hampshire Delegates. We were introduced to all these Gentlemen and most cordially wellcomed to Philadelphia. We then rode into Town, and dirty, dusty, and fatigued as we were, we could not resist the Importunity, to go to the Tavern, the most genteel one in America. There we were introduced to a Number of other Gentlemen of the City—Dr. Shippen, Dr. Knox, Mr. Smith, and a Multitude of others, and to Mr. Linch and Mr. Gadsden of S. Carolina. Here we had a fresh Welcome to the City of Philadelphia, and after some Time spent in Conversation a curtain was drawn, and in the other Half of the Chamber a Supper appeared as elegant as ever was laid upon a Table. About Eleven o Clock we retired.
       
       By a Computation made this Evening by Mr. McKean, there will be at the Congress about 56 Members, twenty two of them Lawyers. Mr. McKean gave me an Account this Evening of the Behaviour of Ruggles at the former Congress 1765. He was treated pretty cavalierly, his Behaviour was very dishonourable.
       A Gentleman who returned into Town with Mr. Paine and me in our Coach, undertook to caution us against two Gentlemen particularly. One was Dr. Smith the Provost of the Colledge, who is looking up to Government for an American Episcopate and a Pair of lawn Sleeves. Soft, polite, insinuating, adulating, sensible, learned, industrious, indefatigable, he has had Art enough and Refinement upon Art to make Impressions even on Mr. Dickinson and Mr. Reed.
      